Citation Nr: 1144286	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Frey's Syndrome, to include as secondary to service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy (also claimed as pleomorphic adenoma).

2.  Entitlement to service connection for an ear condition, claimed as left-sided auricular area condition, to include as secondary to service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy (also claimed as pleomorphic adenoma). 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served with the Army National Guard from May 1999 to July 2005.   He has verified active duty service from August 1999 to December 1999, May 2000 to July 2000, June 2001 to August 2001, and from October 2002 to October 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied entitlement to service connection for Frey's Syndrome, an ear condition, claimed as left-sided auricular area condition and hearing loss, and adjustment disorder with anxiety and depression, claimed as neuropsychiatric condition.  The Veteran filed a notice of disagreement dated in July 2007, and the RO issued a statement of the case dated in July 2007.  In July 2007, the Veteran filed a substantive appeal with all issues except the denial of service connection for hearing loss.

By way procedural history, the Board also notes that in September 2004, the RO denied entitlement to service connection for pleomorphic adenoma, status post left superficial parotidectomy, left-sided facial paralysis as secondary to status post left superficial parotidectomy, and dry eye syndrome as secondary to status post left superficial parotidectomy.  The Veteran filed a timely appeal of these decisions and the matters were remanded by the Board for further development in decisions dated in February and August 2007, and in December 2009.

In January 2011 the RO granted entitlement to service connection for left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy (also claimed as pleomorphic adenoma), and also granted entitlement to service connection for dry eye syndrome.  In July 2011, the RO granted entitlement to service connection for mood disorder with depression and anxiety features as secondary to service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy (also claimed as pleomorphic adenoma).  

After the most recent statement of the case dated in July 2007 with respect to the Veteran's claims, additional evidence was submitted without a waiver of initial RO consideration.  This evidence is either duplicative of evidence associated with the Veteran's claims file at the time of the July 2007 statement of the case or is not applicable to the claims on appeal.  A remand for initial RO consideration of this evidence is therefore not warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

With respect to the Veteran's claims, the Veteran's treatment records indicate that the Veteran has been diagnosed with Frey's Syndrome.  In addition, the medical records indicate that that the Veteran's Frey's Syndrome may be a residual of his 2003 parotidectomy.  For example, in a December 2004 treatment note, the Veteran was seen for Bell 's palsy status post left parotidectomy in 2003, complicated by Bell's palsy with full motor recovery but remained with residual pain and gustatory sweating (Frey's Syndrome).  The Veteran reported a recurrence of gustatory sweating and he reported that every time he would eat, the left side of his left cheek and ear would become red with a burning sensation.  These episodes would improve immediately if he stopped eating.  Also, a January 2005 treatment note indicated  treatment for status post left parotidectomy in 2003 and Frey's Syndrome.  He was noted to be receiving follow-up treatment at the pain clinic for left side pain with neuropathic characteristics secondary to Frey's Syndrome.

Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's diagnosed Frey's Syndrome is a separate disability from his currently service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy.  If so, the examiner should indicate whether Frey's Syndrome had its onset due to active service or whether the condition is secondary to the Veteran's service-connected disability.  In addition, the examiner is asked to determine whether the Veteran suffers from an ear condition, claimed as left-sided auricular area condition, that is separate from either Frey's Syndrome or the Veteran's service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy.  If so, the examiner should indicate whether such disability had its onset due to active service or whether the condition is secondary to the Veteran's service-connected disability.  

In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the San Juan VA Medical Center.  Records from the VA dated since July 2007 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the San Juan VA Medical Center dated since July 2007.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran's diagnosed Frey's Syndrome is a separate disability from his currently service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy.  If so, the examiner should indicate whether Frey's Syndrome had its onset due to  active service or whether the condition is secondary to the Veteran's service-connected disability.  In addition, the examiner is asked to determine whether the Veteran suffers from an ear condition, claimed as left-sided auricular area condition, that is separate from either Frey's Syndrome or the Veteran's service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy.  If so, the examiner should indicate whether such disability had its onset due to active service or whether the condition is secondary to the Veteran's service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have Frey's Syndrome?   If so, is the diagnosed Frey's Syndrome a separate disability from his currently service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy?  If so, was the condition at least as likely as not (a 50 percent or higher likelihood) (i) incurred during, or as a result of active duty, or (ii) incurred within one year of active duty service, or (iii) caused by or secondary to the Veteran's service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy?  

(b)  Does the Veteran have an ear condition, claimed as left-sided auricular area condition, that is separate from either Frey's Syndrome or the Veteran's service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy?  If so, state the diagnosis or diagnoses.  Was the condition at least as likely as not (a 50 percent or higher likelihood) (i) incurred during, or as a result of active duty, or (ii) incurred within one year of active duty service, or (iii) caused by or secondary to the Veteran's service-connected left facial paralysis with neuropathic pain, residuals pleomorphic adenoma, status post superficial parotidectomy?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  
A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case.  An appropriate period of time should be allowed for a response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


